Title: Madame de Tessé to Thomas Jefferson, 12 June 1809
From: Tessé, Madame de
To: Jefferson, Thomas


          
            Aulnay 12 juin 1809
            je demande sans cesse depuis un mois, Monsieur, d’etre prevenue du depart de Mr Coles et j’ai L’ambition de le Recevoir, non dans La maison, mais dans le jardin ou je dois terminer mes jours, pour que vous connoîssiés au moins mon tombeau. il n’a Rien d’attristant et pourroit exciter en moi trop d’orgueil, si je prenois un peu serieusement à lá plaisanterie de Mr Short qui ne Rougit point de dire—je serois aussi fier d’avoir planté ce jardin que d’avoir gâgné une bataille—mais voila que Mr de la Fayette m’aprend a 3 heures après midi que Mr Coles part demain. un miracle pourroit Ranimer mes esperances, mais il ne s’en fait plus gueres, et j’y compte si peu que je vais envoier en ville pour vous faire parvenir surement un temoignage de ma Reconnoissance, de mon attachement, et permettés moi de le dire de mon Respect. je ne vois pas pourquoi une femme n’emploieroit pas le terme qui exprime ce quelle sent Lorsque ce quelle sent est juste et honnorable.
            il ne me convient d’applaudir a votre administration que dans La foule, par des battemens de main, Lorsque je vous suis dans La visite Respectueuse que vous allés Rendre au nouveau President, mais il me semble qu’une femme a le droit d’exprimer La satisfaction quelle a Ressentie à La Lecture des plus nobles discours qui aient jamais ete inspirés par les plus nobles penseés. il me paroit même quelle devroit Remercier toutes les fois quon autorise en elle le sentiment de L’enthousiasme qui lui est si naturel, et si souvent Reproché. je puis donc vous temoigner ma Reconnoissance pour un plaisir que je ne devois plus gouter depuis que L’approbation la plus commune a fui Loin de moi.
            vos derniers et trés magnifiques dons ont eté visités et pillés en differens ports comme jai eu a L’honneur de vous le mander. le quart de ma superbe caisse m’est arrivé en trop mauvais etat pour que beaucoup de semences aient pu germer. mais je ne Laisse pas d’avoir á moi seule plus de cornus Florida de vos graines quil n’en existe dans toutes les pepinieres des environs de Paris. nos ports ont eté entierement fermés depuis que vous m’avés demandé des marons et des chênes verds. ces deux semences ne peuvent se garder impunement quatre mois ce qui ne me permet pas de vous en envoier par Mr Coles. mais je desire passionnement planter un arbre a monticello et il me paroit assés piquant quil soit le produit de ceux que jai plantés depuis cinq ans. je joins donc ici quelques graines d’un arbre qui paroit venir du nord de La chine. on L’a d’abord apelle Paulinia aurea je lui ai conservé son nom quoiquil en ait pris depuis peu un autre. il croit tres promptement, s’eleve peu, son feuillage est beau, sa fleur agreable. je me suis persuadée quil vous manquoit parceque je desirois que vous eussiés la bonte de le distinguer avec interêt comme une offrande du culte que je vous Rends.
            je suis facheé qu’on ne Rende pas chès vous a Mr Short autant de justice quil en merite. mais jai trop vecu dans une Revolution pour ne pas savoir que de Legeres preventions suffisent pour L’egarer. je desire passionnement que les affaires de Mr de La Fayette se terminent en amerique. on ne cesse de desirer et de se plaindre qu’en cessant de vivre. j’ai vu le moment ou je me serois autorisée du danger d’etre jettée dans La Baltique pour decider mes compagnons d’infortune a passer en amerique. votre idée soutenoit mon courage. je m’en trouve bien peu pour La certitude de ne jamais vous offrir personnellement Monsieur, Lhommage d’un attachement dont je m’honnore et qui Restera gravé dans mon coeur jusqu’a mon dernier soupir.
            
              Noailles Tessé
          
          
            Mr de Tessé vous supplie d’agreer des sentimens qui ne le cedent pas aux miens.
          
         
          Editors’ Translation
          
            
              Aulnay  12 June 1809
              I have been asking ceaselessly for a month, Sir, to be informed of Mr. Coles’s departure, and I intend to receive him, not in the house, but in the garden where I must end my days, so that you know at least where my tomb will be. There is nothing sad about it, and it could excite too much pride in me, if I took at all seriously the joke of Mr. Short who does not blush in saying—I would be just as proud to have planted this garden as I would be to have won a battle—but here is Mr. de Lafayette who tells me at 3 in the afternoon that Mr. Coles leaves tomorrow. A miracle could reanimate my hopes, but miracles rarely happen nowadays, and I count on it so little that I am going to send someone to town to make sure that this expression of my gratitude, attachment, and permit me to say, my respect, will reach you. I do not see why a woman should not use the word that expresses her feelings when what she feels is just and honorable.
              It behooves me to applaud your administration only from the crowd, by clapping my hands, when I follow you in the respectful visit that you are going to pay the new president, but it seems to me that a woman has a right to express the satisfaction she has felt when reading the most noble speeches that were ever inspired by the noblest thoughts. It even seems to me that she should give thanks every time that she is allowed to feel enthusiasm, a feeling so natural to her, and so often reproached in her. I am therefore able to express to you my gratitude for a pleasure that I have not enjoyed since the most common approbation has fled from me.
              Your latest and most magnificent gifts were paid a visit and pillaged in various ports, as I had the honor to tell you. One fourth of my superb box reached me in too bad a shape for a lot of the seeds to germinate. However, it remains that I alone have more Cornus florida from your seeds than there are in all the nurseries around Paris. Our ports have been completely closed since you asked me for chestnuts and green oaks. These two seeds cannot be kept for four months without being damaged, which prevents me from sending you any through Mr. Coles. But I passionately desire to plant a tree at Monticello and I find it rather piquant that it will be the product of the ones I have been planting for the past five years. So, I am enclosing a few seeds of a tree that seems to come from northern China. It was first called Paulinia aurea. I have kept this name though it has been given a new one lately. It grows very quickly, does not grow tall, its foliage is beautiful, its blossom pleasant. I persuaded myself that you were lacking it because I wanted you to be kind enough to single it out with interest as a token of the cult in which I venerate you.
              
              I am upset that Mr. Short does not receive in your country the justice he deserves. But I have lived too long in the midst of a revolution not to know that slight reservations are enough to lead it astray. I passionately desire that Mr. de Lafayette’s affairs be brought to closure in America. One stops desiring and complaining only when one ceases to live. I have had moments when I would have risked being thrown into the Baltic in order to convince my comrades in misfortune to go to America. Your idea sustained my courage. I find little of it in myself knowing with certainty that I will never have the honor to express to you in person, Sir, the respectful attachment that will remain engraved in my heart until my last breath.
              
                Noailles Tessé
            
            
              Mr. de Tessé begs you to accept his regards which do not yield to mine.
            
          
        